
	
		I
		111th CONGRESS
		1st Session
		H. R. 2737
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Smith of New
			 Jersey (for himself, Mrs.
			 Maloney, Mr. Burton of
			 Indiana, Mr. LaTourette,
			 Mrs. Myrick,
			 Mr. Paulsen,
			 Mr. Perriello,
			 Mr. Platts,
			 Mr. McGovern,
			 Mr. Upton,
			 Ms. Eshoo,
			 Mr. McDermott, and
			 Mr. Kirk) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To provide United States assistance for the purpose of
		  eradicating trafficking in children in eligible countries through the
		  implementation of Child Protection Compacts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as Child Protection Compact Act of
			 2009.
		2.Findings and
			 Purposes
			(a)FindingsCongress finds the following:
				(1)According to the
			 United Nations Children’s Fund (UNICEF), an estimated 158,000,000 children aged
			 5–14 are engaged in child labor.
				(2)The International
			 Labor Organizations’ (ILO) Convention Concerning the Prohibition and Immediate
			 Action for the Elimination of the Worst Forms of Child Labor, which the United
			 States ratified in February 1999, defines worst forms of child
			 labour as—
					(A)all forms of
			 slavery or practices similar to slavery, such as the sale and trafficking of
			 children, debt bondage and serfdom and forced or compulsory labour, including
			 forced or compulsory recruitment of children for use in armed conflict;
					(B)the use, procuring
			 or offering of a child for prostitution, for the production of pornography or
			 for pornographic performances;
					(C)the use, procuring
			 or offering of a child for illicit activities, in particular for the production
			 and trafficking of drugs as defined in the relevant international treaties;
			 and
					(D)work which, by its
			 nature or the circumstances in which it is carried out, is likely to harm the
			 health, safety or morals of children.
					(3)The sexual
			 exploitation of minors is a global phenomenon. The International Labour
			 Organization estimates that 1,800,000 children worldwide are exploited each
			 year through prostitution and pornography.
				(4)Many countries
			 with a high prevalence of trafficking in children lack financial resources,
			 legal expertise, technical capacity, and other resources to appropriately
			 protect and rescue these children, despite a demonstrated political will to do
			 so.
				(5)Article 8 of the
			 ILO Convention Concerning the Prohibition and Immediate Action for the
			 Elimination of the Worst Forms of Child Labor calls on Members to take
			 appropriate steps to assist one another in giving effect to the provisions of
			 this Convention through enhanced international cooperation and/or
			 assistance . . . ..
				(6)As a States Party
			 to the Optional Protocol to the Convention on the Rights of the Child on the
			 Sale of Children, Child Prostitution and Child Pornography, the United States
			 is obligated pursuant to Article 10 to, among other things, take all necessary
			 steps to strengthen international cooperation by multilateral, regional, and
			 bilateral arrangements for the prevention and detection of those responsible
			 for acts involving the sale of children, child prostitution, child pornography
			 and child sex tourism. The United States also is required to promote
			 international cooperation and coordination authorities of other States Parties
			 to the Convention, national and international nongovernmental organizations and
			 international organizations to achieve these objectives.
				(7)Article 10 of the
			 Optional Protocol to the Convention on the Rights of the Child on the Sale of
			 Children, Child Prostitution and Child Pornography further mandates that the
			 United States and other States Parties in a position to do so to provide
			 financial, technical, or other assistance through existing multilateral,
			 regional, bilateral or other programs.
				(b)Declaration of
			 purposeThe purpose of this Act is to protect and rescue children
			 from trafficking by the establishment of Child Protection Compacts between the
			 United States and select, eligible countries with a significant prevalence of
			 trafficking in children, in order to—
				(1)address
			 institutional weaknesses within the government that result in the failure to
			 protect vulnerable children and to rescue and properly rehabilitate
			 victims;
				(2)address other
			 legal, political, and societal vulnerabilities for children within the country;
			 and
				(3)ensure
			 transparency and accountability in achieving the goals stipulated in the
			 Compact over the course of its three-year implementation.
				3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesExcept as otherwise provided, the term
			 appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
			(2)CompactThe
			 term Child Protection Compact or Compact means a
			 Child Protection Compact described in section 6.
			(3)AmbassadorThe
			 term Ambassador means the Ambassador-at-Large of the Department of
			 State’s Office to Monitor and Combat Trafficking in Persons.
			(4)MinorThe
			 term minor means an individual who has not attained the age of 18
			 years.
			(5)SecretaryThe
			 term Secretary means the Secretary of State.
			4.Authorization of
			 Assistance
			(a)AssistanceThe
			 Secretary, acting through the Ambassador, is authorized to provide assistance
			 under this section for each country that enters into a Compact with the United
			 States pursuant to section 6 to support policies and programs that assist the
			 country to eradicate the trafficking of children and are in furtherance of the
			 purposes of this Act.
			(b)Form of
			 assistanceAssistance under this section may be provided in the
			 form of grants, cooperative agreements, or contracts to or with eligible
			 entities described in subsection (c). Assistance under this section may not be
			 provided in the form of loans.
			(c)Eligible
			 entitiesAn eligible entity referred to in subsection (b)
			 is—
				(1)the national
			 government of the eligible country;
				(2)regional or local
			 governmental units of the country; or
				(3)a
			 nongovernmental organization or a private entity with expertise in the
			 protection of vulnerable children, the investigation and prosecution of those
			 who engage in or benefit from child trafficking, or rescue of child victims of
			 trafficking.
				(d)Number and
			 amount of compactsSubject to the availability of appropriations,
			 the Secretary shall determine the number of Compacts based on the established
			 need of the countries determined to be most eligible based on the criteria
			 described in section 5. The amount of any single Compact shall not exceed a
			 total of $15,000,000.
			(e)Annual
			 disbursementsDisbursements shall be made to the eligible
			 entities on an annual basis pursuant to the terms of the respective
			 Compacts.
			5.Eligible
			 Countries
			(a)Determination by
			 the secretaryThe Secretary shall select a country for purposes
			 of entering into a Compact based on whether the country meets the initial
			 criteria listed in subsection (b) and the selection criteria listed in
			 subsection (c). The determination pursuant to subsection (c) shall be based, to
			 the maximum extent possible, upon objective, documented, and quantifiable
			 indicators.
			(b)Initial
			 criteria
				(1)In
			 generalA country may be considered for a Compact if—
					(A)the country is
			 eligible for assistance from the International Development Association, and the
			 per capita income of the country is equal to or less than the historical
			 ceiling of the International Development Association, as defined by the
			 International Bank for Reconstruction and Development; and
					(B)subject to
			 paragraph (2), the country is not ineligible to receive United States economic
			 assistance under part I of the Foreign Assistance Act of 1961 by reason of the
			 application of any provision of the Foreign Assistance Act of 1961 or any other
			 provision of law.
					(2)Rule of
			 constructionFor the purposes of determining whether a country is
			 eligible for receiving assistance under paragraph (1), the exercise by the
			 President, the Secretary of State, or any other officer or employee of the
			 United States of any waiver or suspension of any provision of law referred to
			 in such paragraph, and notification to the appropriate congressional committees
			 in accordance with such provision of law, shall be construed as satisfying the
			 requirement of such paragraph.
				(c)Selection
			 criteriaA country should be selected on the basis of—
				(1)a
			 documented high prevalence of trafficking of children within the
			 country;
				(2)demonstrated
			 political will and sustained commitment by the government to undertake
			 meaningful measures to address the trafficking of children, including—
					(A)enactment and
			 enforcement of laws criminalizing trafficking in children with punishments
			 commensurate with the crime, including, when necessary, against complicit
			 government officials;
					(B)cooperation with
			 local and international non-governmental organizations with demonstrated
			 expertise in combating the trafficking in children; and
					(C)the treatment of
			 child trafficking victims in accordance with Article 6(3) of the Protocol to
			 Prevent, Suppress and Punish Trafficking in Persons, Especially Women and
			 Children, Supplementing the United Nations Convention Against Transnational
			 Organized Crime;
					(3)the capacity of
			 the host country government and relevant actors within civil society to
			 effectively utilize additional resources;
				(4)United States
			 Government in-country presence;
				(5)an identifiable
			 impact that will result from implementation of a Compact; and
				(6)assurances that
			 the measures to be undertaken will have a continued, sustainable impact once
			 the Compact period is completed.
				6.Child Protection
			 Compact
			(a)CompactThe
			 Secretary, acting through the Ambassador, may provide assistance for a country
			 only if the country enters into an agreement with the United States, to be
			 known as a Child Protection Compact, that establishes a 3-year
			 plan for achieving shared objectives in furtherance of the purposes of this
			 Act.
			(b)ElementsThe
			 Compact should take into account the national child protection strategy of the
			 country and shall contain—
				(1)the specific
			 objectives that the country and the United States expect to achieve during the
			 term of the Compact;
				(2)the
			 responsibilities of the country and the United States in the achievement of
			 such objectives;
				(3)the particular
			 programs or initiatives to be undertaken in the achievement of such objectives
			 and the amount of funding to be allocated to each program or initiative;
				(4)regular benchmarks
			 to measure, where appropriate, progress toward achieving such objectives,
			 including benchmarks for each program or initiative;
				(5)a
			 multi-year financial plan, including the estimated amount of contributions by
			 the United States and the country, if any, and proposed mechanisms to implement
			 the plan and provide oversight, that describes how the requirements of
			 paragraphs (1) through (4) will be met, including identifying the role of civil
			 society in the achievement of such requirements;
				(6)where appropriate,
			 a description of the current and potential participation of other donors in the
			 achievement of such objectives;
				(7)a
			 plan to ensure appropriate fiscal accountability for the use of assistance
			 provided under section 4;
				(8)where appropriate,
			 a process or processes for consideration of solicited proposals under the
			 Compact as well as a process for consideration of unsolicited proposals by the
			 Secretary and national, regional, or local units of government;
				(9)a
			 requirement that open, fair, and competitive procedures are used in a
			 transparent manner in the administration of grants or cooperative agreements or
			 the procurement of goods and services for the accomplishment of objectives
			 under the Compact; and
				(10)the strategy of
			 the country to sustain progress made toward achieving such objectives after
			 expiration of the Compact.
				(c)Assistance for
			 development of compactNotwithstanding subsection (a), the
			 Secretary may enter into contracts or make grants for any eligible country for
			 the purpose of facilitating the development and implementation of the Compact
			 between the United States and the country.
			(d)DefinitionsIn
			 this subsection:
				(1)National child
			 protection strategyThe term national child protection
			 strategy means any strategy to eliminate the trafficking in children
			 that has been developed by the government of the country in consultation with a
			 variety of nongovernmental organizations involved in the protection of
			 vulnerable children, the prosecution of those who engage in or benefit from
			 child trafficking, or rescue child victims of trafficking.
				(2)Program or
			 initiativeThe term program or initiative may
			 include the following:
					(A)Evaluation of
			 legal standards and practices and recommendations for improvements that will
			 increase the likelihood of successful prosecutions.
					(B)Training
			 anti-trafficking police and investigators.
					(C)Building the
			 capacity of domestic non-governmental organizations to educate vulnerable
			 populations about the danger of trafficking and to work with law enforcement to
			 identify and rescue victims.
					(D)Creation of
			 victim-friendly courts.
					(E)Development of
			 appropriate after-care facilities for rescued victims.
					(F)Development and
			 maintenance of data collection systems.
					(G)Development of
			 regional cooperative plans with neighboring countries to prevent cross-border
			 trafficking of children and child sex tourism.
					7.Suspension and
			 termination of assistance
			(a)Suspension and
			 termination of assistanceThe Secretary may suspend or terminate
			 assistance in whole or in part for a country or entity under section 4 if the
			 Secretary determines that—
				(1)the country or
			 entity is engaged in activities which are contrary to the national security
			 interests of the United States;
				(2)the country or
			 entity has engaged in a pattern of actions inconsistent with the criteria used
			 to determine the eligibility of the country or entity, as the case may be;
			 or
				(3)the country or
			 entity has failed to adhere to its responsibilities under the Compact.
				(b)ReinstatementThe
			 Secretary may reinstate assistance for a country or entity under section 4 only
			 if the Secretary determines that the country or entity has demonstrated a
			 commitment to correcting each condition for which assistance was suspended or
			 terminated under subsection (a).
			(c)Congressional
			 notificationNot later than 3 days after the date on which the
			 Secretary suspends or terminates assistance under subsection (a) for a country
			 or entity, or reinstates assistance under subsection (b) for a country or
			 entity, the Secretary shall submit to the appropriate congressional committees
			 a report that contains the determination of the Secretary under subsection (a)
			 or subsection (b), as the case may be.
			(d)Rule of
			 constructionThe authority to suspend or terminate assistance
			 under this section includes the authority to suspend or terminate obligations
			 and sub-obligations.
			8.Congressional
			 Notification and Annual Report
			(a)Congressional
			 consultation prior to compact negotiationsNot later than 15 days
			 prior to the start of negotiations of a Compact with a country, the
			 Ambassador—
				(1)shall consult with
			 the appropriate congressional committees with respect to the proposed Compact
			 negotiation; and
				(2)shall identify the
			 objectives and mechanisms to be used for the negotiation of the Compact.
				(b)Congressional
			 notification after entering into a compactNot later than 10 days
			 after entering into a Compact with a country, the Ambassador shall provide
			 notification of the Compact to the appropriate congressional committees,
			 including a detailed summary of the Compact and a copy of the text of the
			 Compact.
			(c)Annual
			 report
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, and annually thereafter, the
			 President shall transmit to the appropriate congressional committees a report
			 on the assistance provided under section 4 during the prior fiscal year.
				(2)Matters to be
			 includedThe report shall include the following:
					(A)The amount of
			 obligations and expenditures for assistance provided to each eligible country
			 during the prior fiscal year.
					(B)For each country,
			 an assessment of—
						(i)the
			 progress made during each year by the country toward achieving the objectives
			 set out in the Compact entered into by the country; and
						(ii)the
			 extent to which assistance provided under section 4 has been effective in
			 helping the country to achieve such objectives.
						9.Authorization of
			 Appropriations
			(a)In
			 generalThere are authorized to be appropriated to the Secretary
			 $50,000,000 for the 3-year period beginning on October 1, 2010, to carry out
			 the purposes of this Act.
			(b)Availability of
			 fundsAmounts authorized to be appropriated under subsection (a)
			 are authorized to remain available until expended, but not later than the date
			 of the termination of the Compacts.
			(c)Allocation of
			 funds
				(1)In
			 generalThe Secretary may allocate or transfer to any agency of
			 the United States Government any of the funds available for carrying out this
			 Act. Such funds shall be available for obligation and expenditure for the
			 purposes for which the funds were authorized, in accordance with authority
			 granted in this Act or under authority governing the activities of the United
			 States Government agency to which such funds are allocated or
			 transferred.
				(2)NotificationThe
			 Secretary shall notify the appropriate congressional committees not less than
			 15 days prior to an allocation or transfer of funds pursuant to paragraph
			 (1).
				
